Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 11, 2016

The Court of Appeals hereby passes the following order:

A16A0795. ANTHONY R. HAMBY v. EARL PAYNE.

      This case originated in magistrate court where Earl Payne filed a tort action
against Anthony Hamby. After an adverse ruling, defendant Hamby appealed the
magistrate court’s decision to the superior court. The superior court granted judgment
for the plaintiff, and Hamby filed a motion to set aside. After the court denied the
motion, Hamby filed this direct appeal. We, however, lack jurisdiction.
      Hamby was required to follow the discretionary appeal procedures to obtain
review before this Court. First, because the case reached the superior court on de
novo appeal from a magistrate court’s decision OCGA § 5-6-35(a) (1), requires this
procedure. Second, because Hamby is challenging the denial of this motion to set
aside, which was based upon OCGA § 9-11-60 (d), OCGA § 5-6-35 (a) (8) requires
this procedure. See MMT Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (2) (462
SE2d 771) (1995). Hamby’s failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            04/11/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.